Citation Nr: 0430665	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-20 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis 
as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955, with subsequent service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in May 2000 denied the veteran's 
claim.  That decision is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  In October 2001 and thereafter, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that service connection for asbestosis 
was not warranted, and the current appeal ensued.

On March 3, 2003, the veteran appeared and testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for asbestosis 
as a result of exposure to asbestos is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.

FINDINGS OF FACT

1.  In an unappealed May 2000 decision, the Board denied 
entitlement to service connection for asbestosis as a result 
of exposure to asbestos.

2.  Evidence received since the May 2000 Board decision 
includes evidence which was not previously submitted to 
agency decisionmakers and which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for asbestosis as a result of exposure to asbestos and raises 
a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since a final May 2000 Board decision is 
new and material, and the claim for service connection for 
asbestosis as a result of exposure to asbestos is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  VA also must notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for asbestosis as a result 
of exposure to asbestos is completely favorable such that 
further notification and development pursuant to the VCAA is 
not required before reopening can be accomplished.  A 
determination as to the merits of that reopened claim is, 
however, deferred pending the additional action requested in 
the REMAND following this decision.
II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).   For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

III.  Factual Background and Analysis

The bases of the Board's denial of the veteran's claim in May 
2000 were that there was no corroboration of the veteran's 
assertion that he had been exposed to asbestos during his 
active Naval service and that there was no medical evidence 
relating current asbestosis to exposure to asbestos during 
active service.

The evidence of record at the time of the Board's May 2000 
decision included a diagnosis of mild asbestosis by a private 
physician in September 1997 and a statement in June 1997 by 
the National Personnel Records Center that the probability of 
the veteran's exposure to asbestos during active duty was 
minimal but that a positive statement that he was or was not 
exposed to asbestos could not be made.

The additional evidence received since May 2000 includes 
"buddy statements" by three men who served on active duty 
with the veteran on the USS Merrick.  These individuals 
stated that they and the veteran were exposed to asbestos on 
the ship and they described the parts of the ship which 
reportedly contained asbestos.  As these new statements are 
probative as to a basis of a prior final disallowance of the 
claim and raise a reasonable possibility of substantiating 
the claim, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for asbestosis as a result of exposure to 
asbestos.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis as a result 
of exposure to asbestos is reopened; to this extent only, the 
appeal is granted.


REMAND

A regulation implementing the VCAA relates to providing 
medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:

(i) In a claim for disability compensation, 
VA will provide a medical examination or 
obtain a medical opinion based upon a review 
of the evidence of record if VA determines it 
is necessary to decide the claim.  A medical 
examination or medical opinion is necessary 
if the information and evidence of record 
does not contain sufficient competent medical 
evidence to decide the claim, but

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;

(B) Establishes that the veteran suffered 
an event, injury or disease in service, 
or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, and 3.317 manifesting during an 
applicable presumptive period provided 
the claimant has the required service or 
triggering event to qualify for that 
presumption; and

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service connected 
disability.

(ii) Paragraph (4)(i)(C) could be satisfied 
by competent evidence showing postservice 
treatment for a condition, or other possible 
association with military service.

In the veteran's case, there is competent medical evidence of 
record diagnosing asbestosis and competent lay evidence 
establishes that the veteran may have suffered the event of 
exposure to asbestos during his active service from January 
1952 to December 1955.  The lay and medical evidence of 
record indicates that the veteran's current asbestosis may be 
associated with his claimed exposure to asbestos during his 
active service.  However, his service medical records from 
his period of active service are negative for any complaint, 
finding, or diagnosis of any respiratory abnormality or 
disorder.  Also, his medical records from his service in the 
Naval Reserves contain statements by the veteran on reports 
of medical history denying that he had had any shortness of 
breath.  The most recent such statement by the veteran was in 
January 1991.  The veteran's medical records from his service 
in the Naval Reserves also contain reports of multiple 
physical examinations at which his lungs and chest were 
evaluated as normal.  The most recent such examination was in 
January 1991.  As there is no medical opinion linking post-
service asbestosis to exposure to asbestos during the 
veteran's active duty and he testified at the hearing in 
March 2003 that he has had no post-service job-related 
exposure to asbestos, the Board finds that the evidence is 
presently insufficient to decide the claim on appeal, see 
38 C.F.R. § 3.159(c)(4),  and that an opinion should be 
sought from a specialist in pulmonary medicine on the medical 
issue in this case.   

Accordingly, this case is REMANDED for the following:

1.  Arrange for the veteran to be 
examined by a specialist in pulmonary 
medicine.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file, to include 
the service medical records from the 
veteran's periods of active duty and 
Reserves service and the post-service 
medical records and reports. The examiner 
should state whether or not a diagnosis 
of asbestosis is warranted.  If a 
diagnosis of asbestosis is warranted, the 
examiner should respond to the following 
question:  Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that any current asbestosis 
is related to exposure to asbestos aboard 
a ship during the veteran's active 
service from January 1952 to December 
1955?  For the purpose of the question, 
the examiner should assume that the 
veteran had some exposure to asbestos 
during active service.  A rationale 
should be stated for the opinion 
expressed.  

2.  Once the foregoing development is 
completed, readjudicate the veteran's 
claim for service connection for 
asbestosis as a result of exposure to 
asbestos based on consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is denied, provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



